686 F. Supp. 181 (1988)
Angela M. LUNSFORD, Plaintiff,
v.
Simon LEIS, Sheriff, Hamilton County, Ohio, Defendant.
No. C-1-88-0061.
United States District Court, S.D. Ohio, W.D.
June 24, 1988.
*182 Robert B. Newman, Cincinnati, Ohio, for plaintiff.
Robert E. Taylor, Asst. Pros. Atty., Hamilton County, Cincinnati, Ohio, for defendant.

ORDER GRANTING PLAINTIFF'S MOTION FOR PARTIAL SUMMARY JUDGMENT
SPIEGEL, District Judge.
This matter came on for consideration of plaintiff's motion for partial summary judgment (doc. 3) which is unopposed. This is an action brought pursuant to 42 U.S.C. § 2000e claiming that plaintiff was discriminated against because of her race, sex and pregnancy. Plaintiff's motion for partial summary judgment relates to discrimination by reason of plaintiff's pregnancy. Plaintiff was hired by the Sheriff as a clerk on January 15, 1981 and in November 1986 when she was thirteen weeks pregnant problems developed with her pregnancy. She was advised by her doctor to take a leave of absence through February 1987 which was granted by then-Sheriff Lincoln Stokes. She returned to work on March 2, 1987 but because her baby was due on May 8, 1987 she made a written request for maternity leave and for the six-month period beginning April 6, 1987 ending October 6, 1987 and supported it with a note from her doctor. Her maternity leave request was granted but only through July 5, 1987 two months after the projected birth. Plaintiff's baby was born on April 30, 1987. On June 22, 1987 because of complications relating to her child bearing plaintiff sought a three-week extension of her return date of July 5 to August 1, 1987 which was supported by a doctor's note. On June 23, 1987 the representative of the Personnel Office of the defendant called plaintiff and inquired if she was planning to return to work on July 5 and plaintiff replied that she was seeking a three-week extension to August 1, 1987.
By letter of July 14, 1987 defendant, Sheriff Leis advised plaintiff that she was terminated because she had failed to notify the Sheriffs Office "... of her desire to return to work and the anticipated date of return to work, no later than 30 days after the delivery of your child ..." Sheriff Leis was relying upon the provision of the labor agreement with the Ohio Brotherhood of Deputy Sheriffs contending that the failure to make the required notification according to the labor agreement, resulted in the employee being regarded as having resigned. Plaintiff filed timely charges with the United States Equal Employment Opportunity Commission and has received her right to sue letter.
Plaintiff's motion for partial summary judgment is based on plaintiff's Pregnancy Act Discrimination claim.
Plaintiff's counsel has carefully set forth not only the facts of this case but has summarized the relevant documents which are part of the file attached to the defendant's answer. The plaintiff contends that the pregnancy leave provisions of the Hamilton County Sheriff's Office violate the Pregnancy Discrimination Act. We find from the record before us that there is no genuine issue of material fact relating to this point and plaintiff is entitled to partial summary judgment on the issue of pregnancy discrimination as a matter of law. Furthermore, Rule 4.0.2 of the United States District Court for the Southern District of Ohio provides that failure to oppose *183 a motion may be grounds for the granting of same. For the foregoing reasons, including defendant's failure to oppose plaintiff's motion, we conclude that plaintiff's motion for partial summary judgment that her termination violated the Pregnancy Discrimination Act, 42 U.S.C. § 2000e, is well taken and should be and is hereby granted. This matter is set for hearing on July 26, 1988, at 9:00 a.m. for relief to be granted to plaintiff by reason of this ruling.
SO ORDERED.